DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 08/05/2022 has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4. 	Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1 and 6 recite “using a determined touch location upon the touch sensitive surface to select a one of the plurality of switches”. This limitation is not disclosed in the specification. More specifically, the specification discloses a controlling device comprising a moveable touch sensitive surface positioned above a plurality of switches (e.g., buttons 310, 311, 312, and 313 as shown in Fig.3). [0021] is closest disclosure to describe the function of selecting a plurality of switches “In a second input mode, which may be used in conjunction with or separately from finger slide input, a user may press downwards 322 anywhere upon the touch surface, e.g., acrylic keycap 304. As illustrated, this will result in compression of one or more of the underlying silicon rubber buttons 310 through 313, for example button 310' as shown in Fig. 3”.  However, nowhere in the specification discloses the limitation “using a determined touch location….to select a one of the plurality of switches“. Furthermore, the specification does not implicitly or explicitly disclose a method of determining a touch location upon the touch sensitive surface; and selecting a one of the plurality of switches based on the determined touch location. The specification notices a problem of a conventional keypad in which each button is associated with a particular function (para. [0021-0022], Fig.3). In the conventional keypad based only on the status of buttons 310 through 313, a user’s finger may apply a pressure at location 324 causing two buttons 310 and 313 to be depressed at the same time. As a result, this action may lead to uncertainty as to the exact location of the actuating finger. 
Claims 2-5,7-11 are rejected as being dependent upon claims 1 and 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hotelling (US Pub 2009/0273573 A1) discloses an input device comprising a touch sensor 203 and a plurality of dome switches 205. An activation of a dome switch is associated with triggering a particular function (Figs.19-22, para. [0097,0098]).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691    

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691